Case: 18-40769      Document: 00514875213        Page: 1     Date Filed: 03/15/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                   No. 18-40769                            March 15, 2019
                                 Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk



UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

ANSON CHI,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                No. 4:12-CR-155-1




Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *

      Anson Chi, who proceeded in forma pauperis (“IFP”) and pro se in his



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-40769     Document: 00514875213     Page: 2   Date Filed: 03/15/2019


                                  No. 18-40769

direct criminal appeal, appeals the denial of his emergency motion for a copy
of the record at government expense. Chi asserts that he has been transferred
multiple times and placed in high security housing and that prison officials
deliberately and maliciously lost three record volumes. Chi maintains that he
needs the lost portion to perfect his direct appeal to the Supreme Court and to
file a 28 U.S.C. § 2255 motion.

      After Chi filed the notice of appeal in his direct criminal appeal, the dis-
trict court provided him the full record at government expense. Chi has indi-
cated that he has “19 transcripts and volume 3” and that he is missing three
of the four volumes of pleadings that he was previously provided.

      A transcript at government expense is furnished to a defendant like Chi,
who is proceeding IFP and pro se, rather than under the Criminal Justice Act,
if we or the trial judge “certifies that the appeal is not frivolous (but presents
a substantial question).” 28 U.S.C. § 753(f). Nothing in § 753(f) suggests, and
Chi has not shown, that an IFP defendant is entitled to a second copy of tran-
scripts at government expense if what was initially provided has been lost. See
§ 753(f). Moreover, an IFP defendant such as Chi must show why the tran-
script is necessary for proper disposition of his appeal and must alert this court
to “any facts that might require a close examination of the trial transcript.”
Harvey v. Andrist, 754 F.2d 569, 571 (5th Cir. 1985). Thus, even if § 753(f)
applies to Chi’s request for a second copy, he fails to satisfy the requirements.
See § 753(f); Harvey, 754 F.2d at 571.

      IT IS ORDERED that the motion for a transcript at government expense
is DENIED.




                                         2